Mr. Chief Justice Caton delivered the opinion of the Court: The court, in our judgment, erred in refusing to continue this cause. The affidavit shows that the testimony of the absent witnesses would be material in the cause, and that the witnesses are soldiers in the army commanded by General Grant, and that a commission had been sent, by mail, to take their depositions. We will not now say that no effort need be made to procure the testimony of witnesses thus situated, but we may safely say that very little probability exists that it is possible to get the testimony of soldiers in the field, engaged in an active campaign, as we know this army had been. At any rate, the efforts in this case we deem sufficient. The judgment is reversed and the cause remanded. Judgment reversed.